Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered July 20, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, and sentencing her, as a second felony offender, to concurrent terms of 5 to 10 years, A1!2 to 9 years and 2 to 4 years, respectively, unanimously affirmed.
The trial court properly allowed the undercover officer’s limited background testimony concerning the various roles generally played by the participants in drug sales (see, People v Garcia, 196 AD2d 433, affd 83 NY2d 817; People v Kelsey, 194 AD2d 248), in order to explain defendant’s conduct and the absence of cash on her person (see, People v Applewhite, 202 AD2d 250, 251, lv denied 83 NY2d 868).
Defendant’s home address, although incriminating, qualified for the pedigree exception to Miranda requirements, since it was elicited through administrative questioning (People v Rodney, 85 NY2d 289). Concur—Sullivan, J. P., Ellerin, Tom, Mazzarelli and Andrias, JJ.